Name: Political and Security Committee Decision BiH/8/2006 of 15 March 2006 amending Decision BiH/1/2004 on the acceptance of third StatesÃ¢ contributions to the European Union military operation in Bosnia and Herzegovina and Decision BiH/3/2004 on the setting-up of the Committee of Contributors for the European Union military operation in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: international security;  Europe;  defence;  cooperation policy
 Date Published: 2006-09-29; 2006-04-05

 5.4.2006 EN Official Journal of the European Union L 96/14 POLITICAL AND SECURITY COMMITTEE DECISION BiH/8/2006 of 15 March 2006 amending Decision BiH/1/2004 on the acceptance of third States contributions to the European Union military operation in Bosnia and Herzegovina and Decision BiH/3/2004 on the setting-up of the Committee of Contributors for the European Union military operation in Bosnia and Herzegovina (2006/267/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 25 thereof, Whereas: (1) The Political and Security Committee adopted Decision BiH/1/2004 (1) on 21 September 2004 and Decision BiH/3/2004 (2) on 29 September 2004. (2) Following the recommendation of the EU Operation Commander on the former Yugoslav Republic of Macedonia's contribution, the European Union Military Committee (EUMC) agreed to recommend the Political and Security Committee to accept the former Yugoslav Republic of Macedonia's contribution. (3) In conformity with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications. Therefore, Denmark does not participate in the financing of the operation. (4) The Copenhagen European Council adopted on 12 and 13 December 2002 a Declaration stating that the Berlin plus arrangements and the implementation thereof will apply only to those EU Member States which are also either NATO members or parties to the Partnership for Peace, and which have consequently concluded bilateral security agreements with NATO, HAS DECIDED AS FOLLOWS: Article 1 The Annex to Decision BiH/1/2004 shall be replaced by the following: ANNEX LIST OF THIRD STATES REFERRED TO IN ARTICLE 1  Albania  Argentina  Bulgaria  Canada  Chile  former Yugoslav Republic of Macedonia  Morocco  New Zealand  Norway  Romania  Switzerland  Turkey. Article 2 The Annex to Decision BiH/3/2004 shall be replaced by the following: ANNEX LIST OF THIRD STATES REFERRED TO IN ARTICLE 3(1)  Albania  Argentina  Bulgaria  Canada  Chile  former Yugoslav Republic of Macedonia  Morocco  New Zealand  Norway  Romania  Switzerland  Turkey. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 15 March 2006. For the Political and Security Committee The Chairperson F. J. KUGLITSCH (1) OJ L 324, 27.10.2004, p. 20. Decision as amended by Decision BiH/5/2004 (OJ L 357, 2.12.2004, p. 39). (2) OJ L 325, 28.10.2004, p. 64. Decision as amended by Decision BiH/5/2004.